Citation Nr: 0931545	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral occlusive 
disease with narrowing of the femoral arteries.

2.  Entitlement to service connection for a pelvic disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In December 2008, the Board remanded 
the case to the RO for additional development, and it now 
returns to the Board for appellate review.

In June 2006, a video hearing was conducted before the 
undersigned Acting Veterans Law Judge, and the transcript of 
this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The competent medical evidence of record establishes a 
nexus between the Veteran's bilateral occlusive disease, with 
narrowing of the femoral arteries and neuralgia of the hip 
and thigh, and her military service.

2.  There is no medical evidence of a current pelvic disorder 
that is causally or etiologically related to service.

3.  There is no medical evidence of a current left hip 
disorder that is causally or etiologically related to 
service.

4.  The medical evidence of record shows that the Veteran's 
disc disease of the lumbar spine is not causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral occlusive disease, with narrowing of the 
femoral arteries and neuralgia of the hip and thigh, was 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  A pelvic disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

3.  A left hip disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

4.  Disc disease of the lumbar spine was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in November 2003, August 2004, 
January 2007, and January 2009 were sent by VA to the Veteran 
in accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the Veteran's 
claims, this was not prejudicial to her, since she was 
subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case 
(SSOCs) were promulgated in April 2008, June 2008, August 
2008, and May 2009.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

In the letters noted above, the Veteran was provided adequate 
notice as to the evidence needed to substantiate her claims.  
She was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf; it also in essence told her to provide relevant 
information which would include that in her possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding questions as to the appropriate disability rating 
or effective dates to be assigned, a notice letter was sent 
to the Veteran in March 2006.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate her claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service, VA and 
private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's Social Security Administration (SSA) records have 
been obtained as well.  The Board notes that the Veteran was 
afforded a VA examination in March 2008 in connection with 
her claims.  See 38 C.F.R. § 3.159(c)(4).  The Board finds 
the VA examination to be adequate as it was based on a review 
of the claims file and provided a medical opinion with 
supporting rationale.  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of her claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Bilateral Occlusive Disease with Narrowing of the Femoral 
Arteries

In this case, the Veteran contends that her bilateral 
occlusive disease with narrowing of the femoral arteries is 
related to service and that she began experiencing symptoms 
of the disorder, such as pain in the hips, pelvis, and legs, 
during service.  She contends that inservice physicians were 
unable to properly diagnose her vascular disorder because 
they did not perform the correct tests.  She reported that 
because of the poor circulation, which causes pain in her 
lower extremities, she is only able to stand and walk for 
short periods of time.  See June 2006 hearing transcript.

Historically, the Veteran served on active duty from November 
1976 to September 1994.  A review of her service records 
shows no treatment for or diagnosis of a vascular disorder of 
any kind.  However, service records show a history of 
treatment for pelvic inflammatory disease and an ovary 
removal in 1973, prior to service.  Inservice records show 
treatment for pelvic pain with endometrial fibroids in 
October 1990 and multiple treatments for a left ovarian cyst 
with early fibroid changes beginning in February 1994.  
Service treatment records from 1993 to 1994 show multiple 
complaints of pain in the hip, pelvis, leg, and groin areas 
without diagnosis.  X-rays of the hip and pelvis showed no 
skeletal abnormalities.  The Veteran's 1994 separation 
examination noted complaints of left hip and leg pain with 
numbness for one year, but no diagnosis was noted.

Post-service treatment records show a diagnosis of bilateral 
occlusive disease with a narrowing of the femoral arteries in 
September 1999.  See September 1999 private treatment record.  
VA and private treatment records show multiple occasions of 
treatment for vascular disease since service discharge.  

In a March 2000 letter, the Veteran's vascular physician, Dr. 
K., concluded that the Veteran may have begun to experience 
peripheral vascular disease in 1993 during service.  He noted 
her complaints of pain in the groin and hip in 1993 during 
service and opined that such symptoms are compatible with 
blocked arteries indicating vascular disease.  In a June 2002 
letter, Dr. K. noted that the Veteran suffered from complete 
occlusion of the abdominal aorta causing leg pains and 
discomfort while performing daily activities.  He noted that 
the Veteran could not walk more than a half a block without 
suffering severe leg pains.  He noted she was scheduled for a 
bypass surgery to restore circulation in the legs in July 
2002.  Upon a review of the Veteran's service records, Dr. K. 
reported that her vascular disorder developed over many years 
and may have been manifest during service.

2002 private surgery records show the Veteran underwent an 
aortobifemoral bypass operation on her lower extremities.  
The surgical report noted that her occlusion was causing 
symptomatic lower extremity vascular disease type symptoms.  
See July 2002 surgery report.  

In a March 2003 VA examination to determine the etiology of 
the Veteran's vascular disorder, the examiner opined that the 
Veteran's peripheral vascular disorder was not permanently 
aggravated by service.  The examiner did not; however, opine 
as to whether the vascular disorder initially manifested 
during service or was caused by service.  In addition, the 
examiner diagnosed neuralgia of the left hip and thigh 
related the Veteran's vascular disorder.  The examiner found 
no skeletal abnormality of the hip or hip joint.

Based on a review of the evidence, the Board finds that a 
grant of service connection is warranted for bilateral 
occlusive disease with narrowing arteries with neuralgia of 
the left hip and thigh.  Although the evidence of record 
shows no specific findings of a vascular disorder in service, 
the post service evidence shows treatment for and a diagnosis 
of bilateral occlusive disease shortly after service.  
Furthermore, the opinion provided by Dr. K., a vascular 
specialist, related the Veteran's current bilateral occlusive 
disease to symptoms manifested in service.  The Board finds 
the medical opinion to be probative as it is based on a 
review of the Veteran's complete medical history including 
service records and provided a thorough explanation.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  
By contrast, the Board finds the 2008 VA examiner's opinion 
to be less probative because it stated that the Veteran's 
vascular disorder was not aggravated by service, but failed 
to provide an opinion as to whether the disorder, or symptoms 
thereof, first manifested in service.  However, even if the 
two conflicting medical opinions were found to be of equal 
probative weight, the resolution of reasonable doubt in the 
Veteran's favor would warrant a grant of service connection 
in this case.  See 38 C.F.R. § 3.102.  Therefore, service 
connection for bilateral occlusive disease with narrowing of 
the femoral arteries with neuralgia of the left hip and thigh 
is granted.

Pelvic and Left Hip Disorders

The Veteran contends that she has pelvic and left hip 
disorders that are related to service.  In a June 2006 
hearing, she testified that she was diagnosed with 
degenerative joint disease of the pelvis and left hip in 
1999.

A review of the service records show the Veteran was treated 
for a pelvic disease in 1973, prior to service.  The records 
show multiple complaints of and treatment for pain in the hip 
and pelvic area without diagnosis.  1993 X-rays showed no 
abnormalities of the hip and pelvis.  A service discharge 
examination showed a notation of complaints of left hip for 
one year without diagnosis.

Post-service treatment records show no evidence of a current 
pelvic or hip disorder of any kind.  Although the record 
shows multiple occasions during which complaints of pelvic 
and hip pain were noted, treatment records, including VA 
examination reports from 1994 and 2008, show no evidence of 
any chronic abnormality, disease, or disorder of the hip or 
pelvis.  A 2008 VA examiner diagnosed neuralgia of the left 
hip and thigh due to the Veteran's vascular disorder, but 
noted no disease of the hip joint or pelvis. 

Without a medical diagnosis of a current disorder, service 
connection cannot be granted for the pelvis and left hip.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disorder for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The Board has considered the Veteran's 
contentions,; however, there is no evidence of a supporting 
medical diagnosis that would afford a grant of service 
connection.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993))

At this time, the Board notes that service connection has 
been granted for neuralgia (pain) in the left hip and thigh 
to the extent that it is related to the Veteran's vascular 
disease discussed above.  However, the Board finds no basis 
to grant service connection for a left hip or pelvic disorder 
as there is no medical evidence showing treatment for or a 
diagnosis regarding a separate and chronic left hip or pelvis 
disorder.  Therefore, service connection for a left hip and 
pelvis disorder must be denied.



Low Back Disorder

With regard to a low back disorder, the Veteran contends that 
her current lumbar disc disease is related to symptoms of low 
back pain experienced in service.

A review of the service records show multiple complaints for 
low back pain and pulled back muscles between 1983 and 1991.  
However, the service records, including a service discharge 
report, show no evidence of treatment for disc disease or 
joint disease of the lumbar spine.  

Post-service treatment records show treatment for pain and 
degenerative changes in the lumbar spine beginning in June 
2004.  A June 2004 MRI report noted mild degenerative changes 
in the lower lumbar spine.  See SSA records.  A March 2006 
private X-ray report noted lumbar disc disease with mild 
degenerative changes.  In March 2008, the Veteran was 
afforded a VA spine examination.  In the report, the examiner 
opined that degenerative joint disease of the lumbar spine is 
less likely as not caused by or a result of active duty 
military.  The examiner noted that treatment records do not 
indicate a disease process that would be connected to 
service.  The examiner further noted that the 2004 MRI 
showing mild degenerative changes that could have occurred 
due to the normal aging process.  

The Veteran meets elements (1) and (2) of the Pond analysis 
for service-connection because she has a current diagnosis of 
lumbar disc disease and there is in-service evidence of 
treatment for low back pain.  See Pond, 12 Vet. App. at 346.  
However, the Veteran does not meet element (3) because there 
is no credible nexus between service and the Veteran's 
current lumbar disc disease.  See Pond, 12 Vet. App. at 346.

The more probative evidence of record demonstrates that the 
Veteran's lumbar disc disease is not causally or 
etiologically related to active service.  Pond, 12 Vet. App. 
at 346.  Specifically, the 2008 VA examiner opined that the 
Veteran's current lumbar disc disease is unrelated to service 
and more likely related to the normal aging process.  
Furthermore, the Board notes that there is no evidence of 
treatment for or a diagnosis of lumbar disc disease until 
nearly ten years post service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Therefore, service connection is not warranted for a back 
disorder. 

The Board has considered the Veteran's own statements in 
support of her claim.  However, where the determinative issue 
is one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones, 
supra; Espiritu, supra.  See also Heuer, supra.  

In this case, the Veteran's statements are outweighed by the 
competent medical evidence of record showing evidence of 
lumbar disc disease, diagnosed many years after discharge, 
and no evidence that the disorder is related to service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has a low back 
disorder that is etiologically related to active service.  

In conclusion, although the Veteran does have a current back 
disability, credible medical evidence does not establish that 
the disability was incurred or aggravated in service, or 
manifested within a year following the Veteran's separation 
from service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a back disorder that is etiologically related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for bilateral occlusive disease with 
narrowing of the femoral arteries and neuralgia of the left 
hip and thigh is granted.

Service connection for a pelvic disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


